Citation Nr: 0615160	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  04-39 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder.

2. Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

T. Polseno, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968. 

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA). In that decision the RO declined to 
reopen the veteran's claim for service connection for anxiety 
reaction/depression claimed as nervous condition.

The issue of service connection for a psychiatric disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. In a December 1972 decision the RO denied a claim of 
service connection for nervousness and ulcers. The veteran 
was notified of that decision and did not appeal.

2. Evidence since received by VA is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim for service connection for 
nervousness, and it raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1. The December 1972 rating decision that denied entitlement 
to service connection for nervousness is final. 38 U.S.C.A. § 
7105 (1972); 38 C.F.R. § 20.1103 (1972).

2. The evidence received since the December 1972 decision is 
new and material and the veteran's claim of entitlement to 
service connection for nervousness is reopened. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for service connection for his 
nervousness was previously addressed and denied by the RO in 
December 1972. The veteran was notified of that decision and 
did not appeal, and the decision became final. 38 U.S.C.A. 
§ 7105 (1972); 38 C.F.R. § 20.1103 (1972).

The veteran now seeks to reopen his claim. The law and 
regulations allow for reopening a claim, even when finality 
has attached, if new and material evidence is received.  

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers. "Material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156.

In December 2003, the veteran requested that his claim for 
nervous breakdown and depression be reopened. He submitted a 
private physician's report of October 2003 which discussed 
recent treatment for his chronic depression, including 
hospitalizations for psychiatric purposes. In April 2004, the 
veteran submitted a written statement claiming that he was 
sexually abused by superior officers while in service. The 
veteran reiterated this claim in VA treatment reports of May 
thru July of 2004.

This evidence is "new," in that it has not previously been 
submitted to agency decisionmakers and is neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened.

This evidence is also "material," in that it relates to an 
unestablished fact necessary to substantiate the earlier 
claim and raises a reasonable possibility of substantiating 
the claim. With his account of in-service sexual abuse, the 
veteran has provided a possible causal nexus between his 
psychiatric disorder and his service that was not in the 
record at the time of the previous final denial.

Overall, the evidence received since 2003 is sufficiently new 
and material to reopen the previously denied claim for 
service connection for a psychiatric disorder.

After finding that new and material evidence has been 
submitted, the Board may proceed with a decision on the 
merits only if such action is not prejudicial to the veteran. 
See Bernard v. Brown, 4 Vet. App. 384, 392 (1993). In this 
case, the RO reopened the veteran's case and adjudicated the 
issue of service connection on the merits, after giving the 
veteran notice of the elements of that issue and an 
opportunity to respond. There can be no prejudice in the 
Board considering that same issue now.

VA must meet certain notice requirements and provide 
reasonable assistance to the veteran in pursuing his claim. 
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. In January 
2004, prior to the rating decision on appeal, the veteran was 
provided with correspondence which informed him of (1) the 
evidence needed to support his claim; (2) what actions he 
needed to undertake; (3) how VA would assist him in 
developing his claim; (4) the need to submit any pertinent 
evidence in his possession; and (5) the definition of "new 
and material evidence."

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the United States Court of Appeals for Veterans Claims 
established enhanced notice requirements for claims requiring 
new and material evidence. An appellant attempting to reopen 
a previously adjudicated claim must now be notified of the 
elements of his claim and of the definition of "new and 
material evidence." Furthermore, notice must be given of 
precisely what evidence would be necessary to reopen the 
claim, depending upon the basis of any previous denial of the 
claim.

The veteran in this case did not receive proper notice under 
Kent, but that error was not prejudicial. An error is not 
prejudicial when the error did not affect the essential 
fairness of the adjudication. See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006). Since the veteran's claim is being 
reopened, there was no unfairness in VA's failure to properly 
inform him of the details of his claim.

As to the duty to assist, VA has recovered most of the 
records relevant to this claim, but further assistance is 
necessary. This will be discussed below.


ORDER

New and material evidence has been received to reopen a claim 
for service connection for a psychiatric disorder, and to 
this extent, the appeal is granted.  


REMAND

The veteran contends that his current psychiatric disorder 
was caused by events during his active military duty. He has 
received various psychiatric diagnoses and has provided 
various accounts of their origins in service, but no medical 
examiner has squarely addressed the record as a whole for 
purposes of compensation.

The veteran's service medical records document his treatment 
for neuropsychiatic problems while in service, variously 
diagnosed as situational maladjustment with mild depression, 
emotionally unstable personality, and immature personality. 
There are records of multiple suicide attempts while in 
service.

There is some evidence of treatment shortly after leaving the 
service, and there are VA examinations from the time of the 
veteran's original claim of 1972. Otherwise, the record 
currently lacks any records of diagnosis of or treatment for 
any psychiatric disorder until November 2002.

As noted above, the veteran has only recently alleged that 
his psychiatric condition was caused by sexual abuse while in 
service. This is material evidence adequate to reopen his 
claim, but a medical opinion is required to assess its 
relevance to his psychiatric condition.

Accordingly, the case is REMANDED for the following action:

1. The RO should provide the veteran 
with proper notice under current law, 
including Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), and Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006).
2. The RO should attempt to secure all 
available medical records of the 
veteran's prior treatment for 
psychiatric disorders of any kind. In 
particular, the RO should ask the 
veteran for details of his prior 
hospitalizations for psychiatric 
purposes, and attempt to recover records 
of those hospitalizations.
3. The RO should schedule a psychiatric 
compensation examination for the 
veteran. The veteran should be warned 
that failure to show for this 
examination could have an adverse effect 
on his claim. See 38 C.F.R. § 3.655. The 
examiner should be provided with the 
veteran's claims file, and should note 
whether he has examined that file and is 
cognizant of the veteran's documented 
history of psychiatric problems. The 
examiner should provide a current 
diagnosis of the veteran's psychiatric 
disorder and an opinion as to whether 
that disorder is likely, unlikely, or at 
least as likely as not caused by or 
related to the psychiatric symptoms 
documented during the veteran's active 
service. The opinion should be 
accompanied by a thorough rationale.
4. Following that examination, the RO 
should readjudicate the veteran's claim 
on a de novo basis. If the claim remains 
denied, the RO should provide the 
veteran and his representative with a 
Supplemental Statement of the Case and 
with an opportunity to respond. If 
necessary, the claim should then be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


